Citation Nr: 1115095	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10 -02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), also claimed as secondary to service-connected posttraumatic stress syndrome (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active military service from November 1948 to October 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The currently demonstrated ED is not shown to be due to any event or incident of the Veteran's period of active service or to be caused or aggravated by a service-connected disability to include PTSD.

2.  The Veteran is not shown to experience the loss of use of a creative organ as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by ED is not due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The claim for SMC based on loss of use of a creative organ must be denied by law.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§ 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2008 and rating decision in January 2009;.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2009 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded a VA examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App 370 (2002).

As an initial matter, the Board finds that the evidence of record does not support the claim for service connection for ED on a direct basis.  The Veteran's service medical records are devoid of reference to any complaints or treatment involving ED.  The Veteran does not contend that his ED disability is directly related to or began in service and there is no medical evidence to support a finding that the Veteran's ED is directly related to any incident in service or was present during service.  In the absence of any evidence establishing an etiological relationship between the Veteran's ED and service, service connection on a direct basis is not warranted and the claim must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Additionally, ED was initially document in 2009, approximately 57 years after service.  The lengthy period without evidence of treatment for ED weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

However, the Veteran's claim is that his ED is secondary to medications that he takes for his service-connected PTSD.

The Veteran is competent to describe symptoms of ED, the diagnosis of a ED and the medical causation are not subject to lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran declares onset of ED following intake of PTSD medication, on VA genitourinary examination in November 2009, the Veteran reported onset of problems of ED after a colonoscopy that caused intestinal perforation.  Consistent with that report, the record shows that in May 1998, the Veteran complained of scrotal pain after a right colon resection for a perforated colon.  The Board finds that the Veteran's own reported history of onset of ED in his claim for benefits is inconsistent with the history presented to treating providers.  That undermines the credibility of his statements.  Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the current ED and the service-connected PTSD is needed.  VA obtained a medical opinion to address medical causation in November 2009.  On examination, the Veteran attributed ED to medication taken for PTSD.  However, he reported onset of ED symptoms following a colonoscopy that caused intestinal perforation, which preceded the diagnosis of and treatment for PTSD.  The examiner noted a medical history significant for hyperlipidemia and coronary artery disease.  After taking into consideration the Veteran's contentions, the examiner, following a review of the claims file, to include the service medical records, and an examination of the Veteran, diagnosed ED.  The examiner opined that it was not likely that the Veteran's current ED complaints were secondary to medication taken for PTSD.  The examiner explained that the likely etiologies of the Veteran's ED were advanced age, hyperlipidemia, and coronary artery.  There is no contradictory medical evidence of record.  

The Board finds that the VA examiner's opinion is both competent and credible.  As such, the Board attaches significant probative and persuasive value to the 2009 opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran and examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service medical records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current ED was not causally related to medication taken to treat PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed ED and medical treatment for the service-connected PTSD.  Although the Veteran is competent to report symptoms associated with the currently diagnosed ED, he is not competent to render a medical opinion as to the etiology of this disability.  Evidence must be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (2010).   

Due to the medical complexity of the issue involved, the Board finds that the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of less probative value when offered to establish a causal connection between his current ED and the service-connected PTSD.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. West, 12 Vet. App. 460 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service headaches and his current disorder.  In contrast, the January 2009 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the January 2009 VA examiner's opinion is the most probative evidence of record.  Therefore, the preponderance of the evidence weighs against a finding that the Veteran's ED is secondary to the service-connected PTSD. 

Finally, the Veteran asserts that his spouse is a registered nurse who agrees with his assertion that ED is causally related to medications used to treat his PTSD.  To the extent the Veteran is relying on what a health-care professional told him, what a health-care profession purportedly said, is medical hearsay evidence and is too attenuated and inherently unreliable to constitute competent medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran is competent to report what he was told.  However, the purported statement from the Veteran's spouse is not of record in the claims folder.  In any event, even if the Veteran's spouse had provided such an opinion, the November 2009 VA examiner is a medical doctor, with a greater level of training in medical diagnosis and determining the etiology of disabilities.  Therefore, the Board finds that examiner's opinion to be more persuasive.

Accordingly, the Board finds that the criteria for service connection ED, claimed as due to service or the service-connected PTSD, have not been met and the Veteran's claim is therefore denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
SMC

SMC benefits are payable if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a) (West 2002); 38 U.S.C.A. § 1114(k) (West 2002).

Upon review of the medical evidence, the Board concludes that the Veteran is not shown to experience the loss of use of a creative organ due to a service-connected disability.  The November 2009 VA examiner opined that the Veteran's ED was less likely due to his service-connected PTSD and the Board has found that opinion to be persuasive.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran does not have loss of use of a creative organ as a result of service-connected disability.  Therefore, entitlement to SMC is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


